IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30058
                        Conference Calendar



ROOSEVELT WILLIAMS, JR.,

                                             Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; GLEN STEEB, DR.;
KENNAN BUECHTER, DR.; THAI NGUYEN, DR.;
VA MEDICAL CENTER,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-2040-S
                       --------------------

                           August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Roosevelt Williams, Jr. appeals the dismissal of his

malpractice suit for failure to file a timely administrative

claim under the Federal Tort Claims Act.      Williams fails to brief

the issue of timeliness, and it is deemed waived.       See Hidden

Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1045 n.6 (5th Cir.

1998); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Williams’ appeal is dismissed.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                     No. 99-30058
                          -2-

APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.